Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

TERMINATION OF MANAGEMENT SERVICES AGREEMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of May 22, 2013, to AMENDED AND
RESTATED TERMINATION OF MANAGEMENT SERVICES AGREEMENT (the “Agreement”), dated
as of April 30, 2013, between Buffalo Management LLC, a Colorado limited
liability company (“Buffalo”), and Prospect Global Resources Inc., a Delaware
corporation (the “Company”).

 

Section 4 of the Agreement is hereby deleted in its entirety and replaced by the
following:

 

Section 4               Management Fee.  Buffalo hereby relinquishes one half of
the payment described in Section 2(a) of the Services Agreement (the “Royalty”)
for the benefit of the Company’s stockholders in connection with the
restructuring of the Company’s senior debt to the Karlsson Group.  The other one
half of the payment described in Section 2(a) of the Services Agreement shall
continue to be paid to Buffalo in perpetuity following the execution and
delivery of this Agreement.  The Company agrees to engage a third party
reasonably satisfactory to Buffalo to determine the fair market value of the
surrendered portion of the royalty in the next 30 days.  Following such
determination, Buffalo may choose to receive either, or a combination of, (i)
equity securities (that may include common stock, preferred stock or warrants
for common stock as mutually agreed) equal in value to the determined fair
market value or (ii) preferred stock that is redeemable after the Company
commences receiving revenues from the Company’s Holbrook Basin Potash project
for the determined fair market value plus accrued interest; provided that no
securities shall be issued to Buffalo prior to July 1, 2013 and provided further
that in no event will any equity securities or securities convertible into
equity securities issued to Buffalo (x) exceed 10% of the Company’s outstanding
capital stock or (y) be redeemable for aggregate consideration exceeding 10% of
the Company’s equity market capitalization.

 

Except as amended hereby the Agreement remains in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

 

BUFFALO MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Chad Brownstein

 

 

Chad Brownstein

 

 

Manager

 

 

 

 

PROSPECT GLOBAL RESOURCES INC.

 

 

 

 

 

By:

/s/ Damon G. Barber

 

 

Damon G. Barber

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------